Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 11/22/21 is acknowledged.

DETAILED ACTION
	This Office Action is in response to the communication filed on 11/22/21.  Claims 3-5 and 17-19 are objected. Claims 1-2, 6-16 and 20-33 are rejected. Claims 34-42 are withdrawn.

Drawings
	The drawings filed on 5/19/20 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/20 and 10/28/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 25 is objected to because of the following informalities:  Claim 25 recites “the system of claim 26” on line 1, this should be “the system of claim 24” based on the claim languages and corresponding method claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-16 and 22-33 are rejected under 35 U.S.C. 103 as being unpatentable over US20180154484 to Hall, in view of US20200096970 to Mehr et al. (hereinafter “Mehr”).


However, Mehr in an analogous art discloses execute one or more control commands configured to modify the additive manufacturing process in response to detecting a defect is present in the structure (Mehr, see [0004] and [0032]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Mehr into the system of Hall. The modification would be obvious because one of the ordinary skill in the art would want to improve the quality of the part being fabricated by executing 

Claim 1 is a method claim corresponding to the system claim 15, it is therefore rejected under similar reasons set forth in the rejection of claim 15.

As per claim 16, the rejection of claim 15 is incorporated, Hall further discloses one or more first sensors disposed proximate the printing substrate of an additive manufacturing apparatus (Hall, see Fig. 1 element 194) and one or more secondary sensors disposed proximate a material dispensing means for depositing one or more materials onto the printing substrate in layers to form the structure (Hall, see Fig. 1 elements 191, 192 and 193).

Claim 2 is a method claim corresponding to the system claim 16, it is therefore rejected under similar reasons set forth in the rejection of claim 16.

As per claim 22, the rejection of claim 15 is incorporated, Hall further discloses comparing the detected acoustic signals to acoustic signatures captured during one or more controlled executions of additive manufacturing processes (Hall, see [0068] and [0080]), determining the defect is present based on the comparing, wherein the anomaly is determined to be present when the detected acoustic signals deviate from the acoustic signatures to within a threshold tolerance (Hall, see [0068] and [0080]).



As per claim 23, the rejection of claim 15 is incorporated, Mehr further discloses transmitting a report to a user device that includes information associated with a detected defect (Mehr, see [0032] and [0175]), receiving, from the user device, information associated with one or more adjustments to the additive manufacturing process (Mehr, [0004] and [0175]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Mehr into the system of Hall. The modification would be obvious because one of the ordinary skill in the art would want to improve the quality of the part being fabricated by executing commands configured to modify the additive manufacturing process in response to detecting a defect is present in the structure (Mehr, see [0032] and [0109]).

Claim 9 is a method claim corresponding to the system claim 23, it is therefore rejected under similar reasons set forth in the rejection of claim 23.

As per claim 24, the rejection of claim 15 is incorporated, Mehr further discloses the command configured to control the additive manufacturing process comprising cancelling the additive manufacturing process (Mehr, see [0004] and [0032]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Mehr 

Claim 11 is a method claim corresponding to the system claim 24, it is therefore rejected under similar reasons set forth in the rejection of claim 24.

As per claim 25, the rejection of claim 24 is incorporated, Mehr further discloses the at least one operational parameter comprises a bed temperature parameter (Mehr, see [0110] and [0164]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Mehr into the system of Hall. The modification would be obvious because one of the ordinary skill in the art would want to improve the quality of the part being fabricated by executing commands configured to modify the additive manufacturing process in response to detecting a defect is present in the structure (Mehr, see [0032] and [0109]).

Claim 12 is a method claim corresponding to the system claim 25, it is therefore rejected under similar reasons set forth in the rejection of claim 25.



Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Mehr into the system of Hall. The modification would be obvious because one of the ordinary skill in the art would want to improve the quality of the part being fabricated by executing commands configured to modify the additive manufacturing process in response to detecting a defect is present in the structure (Mehr, see [0032] and [0109]).

Claim 13 is a method claim corresponding to the system claim 26, it is therefore rejected under similar reasons set forth in the rejection of claim 26.

As per claim 27, the rejection of claim 26 is incorporated, Mehr further discloses wherein the one or more commands are automatically generated based on historical adjustments to previous additive manufacturing processes, the historical adjustments corresponding to changes to the previous additive manufacturing processes in response to detection of defects or anomalies occurring in the previous additive manufacturing processes (Mehr, see [0004] and [0032]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Mehr into the system of Hall. The modification would be obvious because one of the ordinary skill in the art would want to improve the quality of the part being fabricated by executing 

Claim 14 is a method claim corresponding to the system claim 27, it is therefore rejected under similar reasons set forth in the rejection of claim 27.

As per claim 28, the rejection of claim 15 is incorporated, Mehr further discloses generating a report accessible to a user device, wherein the report includes information associated with a detected anomaly; and receiving, from the user device, information associated with classifying the anomaly (Mehr, see [0128] and [0175]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Mehr into the system of Hall. The modification would be obvious because one of the ordinary skill in the art would want to improve the quality of the part being fabricated by executing commands configured to modify the additive manufacturing process in response to detecting a defect is present in the structure (Mehr, see [0032] and [0109]).

Claim 10 is a method claim corresponding to the system claim 28, it is therefore rejected under similar reasons set forth in the rejection of claim 28.

As per claim 29, the rejection of claim 28 is incorporated, Mehr further discloses wherein the one or more processors and the memory comprise computing resources disposed in a cloud-based configuration (Mehr, [0168]).


As per claim 30, the rejection of claim 29 is incorporated, Mehr further discloses the memory is configured to store information accessible to the user device via a communication link (Mehr, see [0006] and [0169]-[0171]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Mehr into the system of Hall. The modification would be obvious because one of the ordinary skill in the art would want to improve the quality of the part being fabricated by executing commands configured to modify the additive manufacturing process in response to detecting a defect is present in the structure (Mehr, see [0032] and [0109]).

As per claim 31, the rejection of claim 30 is incorporated, Mehr further discloses wherein the information stored at the memory comprises sensor data (Mehr, see [0006]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Mehr into the system of Hall. The modification would be obvious because one of the ordinary 

As per claim 32, the rejection of claim 30 is incorporated, Mehr further discloses wherein information stored in the memory is accessible to other user deives sequentially or concurrently with the accessibility of the information to the user device (Mehr, see [0006] and [0168]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Mehr into the system of Hall. The modification would be obvious because one of the ordinary skill in the art would want to improve the quality of the part being fabricated by executing commands configured to modify the additive manufacturing process in response to detecting a defect is present in the structure (Mehr, see [0032] and [0109]).

As per claim 33, the rejection of claim 29 is incorporated, Mehr further discloses the cloud-based configuration is configured to provide real-time monitoring of additive manufacturing process to one or more users (Mehr, see [0007] and [0032]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Mehr into the system of Hall. The modification would be obvious because one of the ordinary skill in the art would want to improve the quality of the part being fabricated by executing .

Claims 6-7 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hall, in view of Mehr, further in view of US20180101167 to DehghanNiri et al. (hereinafter “DehghanNiri”).

As per claim 20, the rejection of claim 15 is incorporated, Hall further discloses comparing the detected acoustic signals to acoustic signatures captured during one or more controlled executions of additive manufacturing processes (Hall, see [0068] and [0080]), determining the defect is present based on the comparing, wherein the defect is determined to be present when the detected acoustic signals does not match a first acoustic signature of the acoustic signatures to within a threshold tolerance, and wherein the first acoustic signature is detected during the one or more controlled executions of the additive manufacturing process (Hall, see [0068] and [0080]). The combination of Hall and Mehr does not explicitly disclose the defect is determined to be present when the detected signals matches a first signature, and wherein the signature corresponds to a defect detected during the one or more execution of the additive manufacturing process.
However, DehghanNiri in an analogous art discloses the defect is determined to be present when the detected signals matches a first signature, and wherein the signature corresponds to a defect detected during the one or more execution of the additive manufacturing process (DehghanNiri, see [0034]).


Claim 6 is a method claim corresponding to the system claim 20, it is therefore rejected under similar reasons set forth in the rejection of claim 20.

As per claim 21, the rejection of claim 20 is incorporated, DehghanNiri further discloses at least one defect being a void, and wherein the one or more acoustic signatures comprises at least one signature corresponding to a delamination, a void and a blowout (DehghanNiri, see [0023] and [0034], wherein the undesired porosity can be interpreted as a void as claimed).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of DehghanNiri into the above combination of Hall and Mehr. The modification would be obvious because one of the ordinary skill in the art would want to use the known technique of comparing the detected signature with a known defect to improve similar technique of Hall in the same way.

.

Allowable Subject Matter
Claims 3-5 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON LIN/
Primary Examiner, Art Unit 2117